Citation Nr: 0902441	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
St. Paul, Minnesota



THE ISSUE

Entitlement to accrued benefits.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from May 1952 to January 1954.  
He died in August 2004.  The appellant is the veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Pension Maintenance Center in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.  The veteran's surviving spouse died in November 2005.  

2.  There was no claim pending at the time of the veteran's 
surviving spouse's death.  

3.  At the time of the veteran's surviving spouse's death, 
there were no due, but unpaid, benefits to which the 
surviving spouse was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at date 
of death.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  

The Court has also held that, when it is clear that there is 
no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  In this case, 
all pertinent development has been completed.  

The record shows that the veteran died in August 2004.  
Subsequently, a rating decision in August 2005 established 
his surviving spouse's entitlement to VA death pension 
benefits, effective the date of the veteran's death. Her 
benefits were terminated as of August 1, 2005 due to 
excessive income. The surviving spouse died in November 2005.  

In February 2006, the appellant, who is the veteran's and his 
surviving spouse's daughter, submitted a claim for accrued 
benefits.  In conjunction with her claim, the appellant has 
written that she had retained receipts for medical expenses 
for which her mother had paid, to be submitted at the end of 
the year "for reimbursement."  

First, the Board observes that the law provides that the 
amount of unreimbursed medical expenses may be excluded from 
countable income in determining entitlement to and the amount 
of payment of VA death pension benefits.  See 38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. §§ 3.272, 3.273 (2008).  However, 
there is no provision in the law for VA to reimburse a 
claimant directly for medical expenses that have been paid by 
a recipient of VA death pension.  

In this case, the appellant has applied for accrued benefits.  

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000(a).  Moreover, an "[a]pplication 
for accrued benefits must be filed within one year after the 
date of death." 38 C.F.R. § 3.1000(c).  The appellant's 
claim was timely filed.  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.  

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The appellant's claim is considered under the amended version 
of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a survivor may receive the full 
amount of an award for accrued benefits.  

In this case, the veteran died in August 2004.  A rating 
decision in August 2005 established his surviving spouse's 
entitlement to VA death pension benefits. Her benefits were 
terminated as of August 1, 2005 due to excessive income.  She 
was notified of that fact, of the amount of the benefits, and 
of her right to appeal the RO's determination; no appeal was 
received prior to her death in November 2005.  

The appellant, the veteran's daughter, submitted a claim for 
accrued benefits in February 2006.  The VA Pension 
Maintenance Center denied that claim on the basis that there 
was no claim pending at the time of the veteran's surviving 
spouse's death.  38 C.F.R. § 3.160(c) (2008) defines 
"pending claim" as an application that has not been finally 
adjudicated.  38 C.F.R. § 3.160(d) (2008) defines "finally 
adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.  

The Board observes that the additional expenses submitted by 
the appellant in February 2006 could not be considered in any 
event, since that evidence was not "in the file at the date 
of death," as required by law.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  A completed and signed Medical Expense 
Report was not submitted prior to the death of the veteran's 
spouse.

There is no evidence in the record that any additional claims 
were filed or that there was any pending claim or appeal when 
the veteran's surviving spouse died.  Further, the appellant 
has admitted that there was no claim pending on the date of 
her mother's death.  Therefore, the threshold legal criteria 
for establishing entitlement to accrued benefits are not met, 
and the appeal must be denied.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(c).  


ORDER

The appeal is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


